OPINION OF THE COURT
SUSAN C. BUCKLEW, Circuit Judge.
Appellant appeals his conviction for Failure to Remove an Abandoned or Derelict Vessel, a violation of Florida Statute 823.11. This court affirms the trial court.
Appellant contends that his vessels were docked at private property with the consent of the owner and not left upon public water. There apparently is not dispute that the vessels were wrecked, junked or substantially dismantled, since they were resting on the bottom with portions dismantled and floating away.
The trial court sitting as trier of fact determined by the finding of guilt that the vessels were in public waters, not docked at private *7property. The trial court’s findings come to a reviewing court with a presumption of correctness. Codie v State, 406 So.2d 117 (Fla. 2d DCA 1981).
Here the vessels, particularly the houseboat which was 52 feet in length, were large vessels; there was not existing dock; and parts of the vessels were breaking off and floating in Rocky Creek. The decision of the trial court is supported by competent and substantial evidence. Therefore, the verdict should not be set aside.
The reviewing court finds no merit in the argument that the statute is unconstitutionally vague.
DONE and ORDERED this 12th day of September, 1990 at Tampa, Hillsborough County, Florida.